DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

1.	Claims 1-3, 6, 19, 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagesh Shetigar et al (2017/0245184 hereinafter D1).
Regarding claims 1 and 19.  D1 teaches a base station and a path switch method for path switching (paragraphs 0082, 0087 – path switch), comprising: 
after a terminal device (UE 112 figure 1) completes a handover from a source base station (114a, figure 1) to a target base station (114b, figure 1, 0068 – UE 112 sends a Reconfiguration Complete message to the target eNodeB 114b), performing, by the target base station, a path extension based on a logical direct connection interface between the target base station and a first base station (0075 – X2 interface is configured, which interconnects the source eNodeB and the target eNodeB) , to form a target path for transmitting service data between the terminal device and a core network (figure 3A, before X2AP handover, steps 302a-302b data is transmitted from the SGW to source eNodeB 114a to UE.  After X2AP HO, data in 310 is first sent to the source eNodeB 114a, then forwarded to target eNodeB 114b in step 314 and then forwarded to UE in step 324), wherein an anchor point of the target path is an anchor base station directly communicating with the core network in the target path (as seen in figure 3A, source eNodeB 113a is connected to the core network element SGW, and may be considered the anchor base station); and 
transmitting, by the target base station, the service data received from the terminal device to the core network through the target path, or transmitting the service data received from the core network to the terminal device through the target path (figure 3A, steps 310-324).
Regarding claim 2.  D1 teaches wherein the first base station is the source base station (0047 –eNodeB 114a can be considered as the source eNodeB).
Regarding claim 3.  D1 teaches wherein the first base station is the anchor base station (as seen in figure 3A, source eNodeB 113a is connected to the core network element SGW, and may be considered the anchor base station). 
Regarding claims 6 and 24.  D1 teaches wherein before the target base station performs the path extension based on the logical direct connection interface between the target base station and the first base station, the method further comprises: before the target base station performs the path extension based on the logical direct connection interface between the target base station and the first base station, determining, by the target base station, that a connection on the logical direct connection interface has been established between the target base station and the first base station (figure 3A, 0075-0077).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 4-5, 7, 9-16, 23, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Nagesh Shetigar et al (2017/0245184 hereinafter D1) in view of Morita (2016/0302124).
Regarding claim 4.  D1 does not explicitly show wherein performing, by the target base station, the path extension based on the logical direct connection interface between the target base station and the first base station, comprises: when an extension condition is satisfied, performing, by the target base station, the path extension, wherein the extension condition comprises at least one of following conditions: the target base station and the source base station both connect with a same core network device; a number of hops of the target base station relative to the anchor base station in the target path does not exceed a preset threshold; a time point at which the target base station performs the path extension is within a preset time period; and the target base station is located in a preset area range. 
Morita teaches the first eNB200-1, second eNB200-2 and third eNB200-3 are connected with the same core network device MME/S-GW300 (figure 7).  Morita teaches the eNBs are located in a preset area (0061 - extension target eNB referred to as “area complement eNB”).  Morita teaches a time point at which the target eNB performs the path extension is within a preset time period (0109-0119).  Morita teaches after UE hands over from source eNB200-1 to eNB200-2 (figure 7, 0075) the eNB200-2 transmits to the eNB200-3 a Path Switch Notice (0076).  In step S116 the eNB200-3 then transmits a path switch request to the MME/SGW300 for setting a data path between the eNB2000-3 and the MME/SGW300.  The MME/SGW300 that receives the Path Switch Request from the eNB200-3 switches the data path for the UE from a data 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to use “Path Switch Notice” as taught by Morita in order to enable eNB(s) to perform cell extension for another eNB thus provides for an improved energy saving technique (Morita at 0002-0003).
Regarding claim 5.  D1 does not explicitly teach wherein before the target base station performs the path extension based on the logical direct connection interface between the target base station and the first base station: receiving, by the target base station, configuration information sent by a mobility management entity (MME) or an access and mobility management function (AMP), wherein the configuration information comprises the extension condition; or; acquiring, by the target base station, the extension condition according to an operation administration and maintenance (OAM) mode.
Morita teaches the first eNB200-1, second eNB200-2 and third eNB200-3 are connected with the same core network device MME/S-GW300 (figure 7).  Morita teaches the eNBs are located in a preset area (0061 - extension target eNB referred to as “area complement eNB”).  Morita teaches a time point at which the target eNB performs the path extension is within a preset time period (0109-0119).  Morita teaches In step S116 the eNB200-3 then transmits a path switch request to the MME/SGW300 for setting a data path between the eNB2000-3 and the MME/SGW300.  The MME/SGW300 that receives the Path Switch Request from the eNB200-3 switches the data path for the UE from a data path for eNB200-1 to data path for eNB200-3, instead of switching from the data path for the eNB200-1 to a data path for the eNB200-2.  As a result, a data path is set between the UE and the MME/SGW300 via the eNB200-2 and the eNB200-3 (figure 7, 0077).  Morita teaches a plurality of area complement eNBs exists, wherein eNB200-2 transmits the preHandover request to the plurality of area complement eNBs (figure 12, 0099-105).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to transmit a path switch request to the MME as taught by Morita in order to enable the MME to switch the data path for the UE from a data path for the eNB200-1 to a data path for the eNB200-3, instead of switching from the data path for the eNB200-1  to a data path for the eNB200-2, thus providing for an improved energy saving technique (Morita at 0002-0003).
Regarding claim 7.  D1 does not teach wherein performing, by the target base station, the path extension based on the logical direct connection interface between the target base station and the first base station, comprises: sending, by the target base station, a request message to the first base station, wherein the request message is used for requesting the path extension; and receiving, by the target base station, a 
Morita teaches the first eNB200-1, second eNB200-2 and third eNB200-3 are connected with the same core network device MME/S-GW300 (figure 7).  Morita teaches the eNBs are located in a preset area (0061 - extension target eNB referred to as “area complement eNB”).  Morita teaches a time point at which the target eNB performs the path extension is within a preset time period (0109-0119).  Morita teaches after UE hands over from source eNB200-1 to eNB200-2 (figure 7, 0075) the eNB200-2 transmits to the eNB200-3 a Path Switch Notice (0076).  In step S116 the eNB200-3 then transmits a path switch request to the MME/SGW300 for setting a data path between the eNB2000-3 and the MME/SGW300.  The MME/SGW300 that receives the Path Switch Request from the eNB200-3 switches the data path for the UE from a data path for eNB200-1 to data path for eNB200-3, instead of switching from the data path for the eNB200-1 to a data path for the eNB200-2.  As a result, a data path is set between the UE and the MME/SGW300 via the eNB200-2 and the eNB200-3 (figure 7, 0077).  In step S121, the eNB200-3 transmits to the eNB200-2 a notification indicating that synchronization with the UE is completed (0081).  Morita teaches a plurality of area complement eNBs exists, wherein eNB200-2 transmits the preHandover request to the plurality of area complement eNBs (figure 12, 0099-105).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to use “Path Switch Notice” and as taught by Morita in order to enable eNB(s) to perform cell extension for another eNB thus provides for an improved energy saving technique (Morita at 0002-0003).
teaches a path switch method for path switching (paragraphs 0082, 0087 – path switch), comprising: 
after a terminal device (UE 112 figure 1) completes a handover from a source base station to a target base station (114a, figure 1), performing, by a target BS, a path extension based on a logical direct connection interface between the first base station and the target base station (0075 – X2 interface is configured, which interconnects the source eNB and target eNB), to form a target path for transmitting service data between the terminal device and a core network (figure 3A, before X2AP handover, steps 302a-302b data is transmitted from the SGW to source eNodeB 114a to UE.  After X2AP HO, data in 310 is first sent to the source eNodeB 114a, then forwarded to target eNodeB 114b in step 314 and then forwarded to UE in step 324), wherein an anchor point of the target path is an anchor base station directly communicating with the core network in the target path (as seen in figure 3A, source eNodeB 113a is connected to the core network element SGW, and may be considered the anchor base station); and 
transmitting, by the target base station, the service data of the terminal device received from the target base station to the core network through the target path, or transmitting the service data from the core network to the target base station through the target path, to make the target base station transmit the service data to the terminal device (figure 3A, steps 310-324).
	D1 does not explicitly interchange “performing by the target base station” (e.g., claim 1) with “performing by a first base station” (e.g., current claim 9).
Morita teaches a plurality of area complement eNBs exists, wherein eNB200-2 transmits the preHandover request to the plurality of area complement eNBs (figure 12, 0099-105).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to use “Path Switch Notice” as taught by Morita in order to enable eNB(s) to perform cell extension for another eNB thus provides for an improved energy saving technique (Morita at 0002-0003).
Regarding claim 10.  D1 teaches wherein the first base station is the source base station (0047 –eNodeB 114a can be considered as the source eNodeB).

Regarding claim 11.  D1 teaches wherein the first base station is the anchor base station (as seen in figure 3A, source eNodeB 113a is connected to the core network element SGW, and may be considered the anchor base station).
	Morita teaches wherein the first base station is the anchor base station (figure 7 wherein eNB200-3 is the anchor base station) 
Regarding claim 12.  D1 does not teach before the first base station performs the path extension based on the logical direct connection interface between the first base station and the target base station, receiving, by the first base station, a request message sent by the target base station, wherein the request message is used for requesting the path extension; and wherein, performing, by the first base station, the path extension based on the logical direct connection interface between the first base station and the target base station, comprises: performing, by the first base station, the path extension based on the logical direct connection interface between the first base station and the target base station according to the request message.
Morita teaches the first eNB200-1, second eNB200-2 and third eNB200-3 are connected with the same core network device MME/S-GW300 (figure 7).  Morita teaches the eNBs are located in a preset area (0061 - extension target eNB referred to as “area complement eNB”).  Morita teaches a time point at which the target eNB performs the path extension is within a preset time period (0109-0119).  Morita teaches after UE hands over from source eNB200-1 to eNB200-2 (figure 7, 0075) the eNB200-2 transmits to the eNB200-3 a Path Switch Notice (0076).  In step S116 the eNB200-3 In step S121, the eNB200-3 transmits to the eNB200-2 a notification indicating that synchronization with the UE is completed (0081).  Morita teaches a plurality of area complement eNBs exists, wherein eNB200-2 transmits the preHandover request to the plurality of area complement eNBs (figure 12, 0099-105).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to use “Path Switch Notice” and as taught by Morita in order to enable eNB(s) to perform cell extension for another eNB thus provides for an improved energy saving technique (Morita at 0002-0003).
Regarding claim 13.  D1 does not teach wherein performing, by the first base station, the path extension based on the logical direct connection interface between the first base station and the target base station, comprises when an extension condition is satisfied, performing, by the first base station, the path extension, wherein the extension condition comprises at least one of following conditions: the target base station and the source base station both connect with a same core network device; a number of hops of the target base station relative to the anchor base station in the target path does not exceed a preset threshold; a time point at which the target base station performs the 
Morita teaches the first eNB200-1, second eNB200-2 and third eNB200-3 are connected with the same core network device MME/S-GW300 (figure 7).  Morita teaches the eNBs are located in a preset area (0061 - extension target eNB referred to as “area complement eNB”).  Morita teaches a time point at which the target eNB performs the path extension is within a preset time period (0109-0119).  Morita teaches after UE hands over from source eNB200-1 to eNB200-2 (figure 7, 0075) the eNB200-2 transmits to the eNB200-3 a Path Switch Notice (0076).  In step S116 the eNB200-3 then transmits a path switch request to the MME/SGW300 for setting a data path between the eNB2000-3 and the MME/SGW300.  The MME/SGW300 that receives the Path Switch Request from the eNB200-3 switches the data path for the UE from a data path for eNB200-1 to data path for eNB200-3, instead of switching from the data path for the eNB200-1 to a data path for the eNB200-2.  As a result, a data path is set between the UE and the MME/SGW300 via the eNB200-2 and the eNB200-3 (figure 7, 0077).  Morita teaches a plurality of area complement eNBs exists, wherein eNB200-2 transmits the preHandover request to the plurality of area complement eNBs (figure 12, 0099-105).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to use “Path Switch Notice” as taught by Morita in order to enable eNB(s) to perform cell extension for another eNB thus provides for an improved energy saving technique (Morita at 0002-0003).

Morita teaches the first eNB200-1, second eNB200-2 and third eNB200-3 are connected with the same core network device MME/S-GW300 (figure 7).  Morita teaches the eNBs are located in a preset area (0061 - extension target eNB referred to as “area complement eNB”).  Morita teaches a time point at which the target eNB performs the path extension is within a preset time period (0109-0119).  Morita teaches after UE hands over from source eNB200-1 to eNB200-2 (figure 7, 0075) the eNB200-2 transmits to the eNB200-3 a Path Switch Notice (0076).  In step S116 the eNB200-3 then transmits a path switch request to the MME/SGW300 for setting a data path between the eNB2000-3 and the MME/SGW300.  The MME/SGW300 that receives the Path Switch Request from the eNB200-3 switches the data path for the UE from a data path for eNB200-1 to data path for eNB200-3, instead of switching from the data path for the eNB200-1 to a data path for the eNB200-2.  As a result, a data path is set between the UE and the MME/SGW300 via the eNB200-2 and the eNB200-3 (figure 7, 0077).  Morita teaches a plurality of area complement eNBs exists, wherein eNB200-2 transmits the preHandover request to the plurality of area complement eNBs (figure 12, 0099-105).

Regarding claim 15.  D1 teaches before the first base station performs the path extension based on the logical direct connection interface between the first base station and the target base station, determining, by the first base station, that a connection on the logical direct connection interface has been established between the first base station and the target base station (figure 3A, 0075-0077).
Morita teaches eNBs have X2 interface for logical direct connection between first eNB and target eNB (0046).
Regarding claim 16. D1 does not teach wherein performing, by the first base station, the path extension based on the logical direct connection interface between the first base station and the target base station, comprises: updating, by the first base station, a context of the terminal device; and sending, by the first base station, feedback information to the target base station, wherein the feedback information is used for indicating that the path extension is completed.
Morita teaches the first eNB200-1, second eNB200-2 and third eNB200-3 are connected with the same core network device MME/S-GW300 (figure 7).  Morita teaches the eNBs are located in a preset area (0061 - extension target eNB referred to as “area complement eNB”).  Morita teaches a time point at which the target eNB In step S121, the eNB200-3 transmits to the eNB200-2 a notification indicating that synchronization with the UE is completed (0081).  Morita teaches a plurality of area complement eNBs exists, wherein eNB200-2 transmits the preHandover request to the plurality of area complement eNBs (figure 12, 0099-105).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to use “Path Switch Notice” and as taught by Morita in order to enable eNB(s) to perform cell extension for another eNB thus provides for an improved energy saving technique (Morita at 0002-0003).
Regarding claim 23.  D1 does not teach receiving configuration information sent by a mobility management entity (MME) or an access and mobility management function (AMP), wherein the configuration information comprises the extension condition; or, acquiring the extension condition according to an operation administration and maintenance (OAM) mode.
In step S116 the eNB200-3 then transmits a path switch request to the MME/SGW300 for setting a data path between the eNB2000-3 and the MME/SGW300.  The MME/SGW300 that receives the Path Switch Request from the eNB200-3 switches the data path for the UE from a data path for eNB200-1 to data path for eNB200-3, instead of switching from the data path for the eNB200-1 to a data path for the eNB200-2.  As a result, a data path is set between the UE and the MME/SGW300 via the eNB200-2 and the eNB200-3 (figure 7, 0077).  Morita teaches a plurality of area complement eNBs exists, wherein eNB200-2 transmits the preHandover request to the plurality of area complement eNBs (figure 12, 0099-105).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 to transmit a path switch request to the MME as taught by Morita in order to enable the MME to switch the data path for the UE from a data path for the eNB200-1 to a data path for the eNB200-3, instead of switching from the data path for the eNB200-1  to a data path for the eNB200-2, thus providing for an improved energy saving technique (Morita at 0002-0003).

Morita teaches the first eNB200-1, second eNB200-2 and third eNB200-3 are connected with the same core network device MME/S-GW300 (figure 7).  Morita teaches the eNBs are located in a preset area (0061 - extension target eNB referred to as “area complement eNB”).  Morita teaches a time point at which the target eNB performs the path extension is within a preset time period (0109-0119).  Morita teaches after UE hands over from source eNB200-1 to eNB200-2 (figure 7, 0075) the eNB200-2 transmits to the eNB200-3 a Path Switch Notice (0076).  In step S116 the eNB200-3 then transmits a path switch request to the MME/SGW300 for setting a data path between the eNB2000-3 and the MME/SGW300.  The MME/SGW300 that receives the Path Switch Request from the eNB200-3 switches the data path for the UE from a data path for eNB200-1 to data path for eNB200-3, instead of switching from the data path for the eNB200-1 to a data path for the eNB200-2.  As a result, a data path is set between the UE and the MME/SGW300 via the eNB200-2 and the eNB200-3 (figure 7, 0077).  In step S121, the eNB200-3 transmits to the eNB200-2 a notification indicating that synchronization with the UE is completed (0081).  Morita teaches a plurality of area complement eNBs exists, wherein eNB200-2 transmits the preHandover request to the plurality of area complement eNBs (figure 12, 0099-105).
.
3.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nagesh Shetigar et al (2017/0245184 hereinafter D1) in view of Morita (2016/0302124) further in view of Kim et al (2020/0267800).
Regarding claim 17.  D1 in view of Morita do not explicitly teach wherein updating, by the first base station, the context of the terminal device, comprises: releasing, by the first base station, parameters related to radio resource control (RRC) operation of the terminal device, and retaining parameters related to user plane of general packet radio service (GPRS) tunnel protocol (GTP-U) of the logical direct connection interface.
	Kim teaches MME recognizes, through the sequence number included in the GTP message (e.g., retain GTP-U parameters), that the DL data contained in the GTP message is the ACK/response to the UL data transmitted in step 1, the MME may send a request for releasing the RRC connection to the eNB (0290-0292).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify D1 in view of Morita to retain GPT-U parameters and release RRC parameters as taught by Kim thereby saving network resources since RRC parameters may be released.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BARRY W TAYLOR/Primary Examiner, Art Unit 2646